10-04377-smb     Doc 203         Filed 12/09/19 Entered 12/09/19 14:55:14       Main Document
                                             Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

  SECURITIES INVESTOR PROTECTION
  CORPORATION,                                             Adv. Pro. No. 08-01789 (SMB)
                           Plaintiff-Applicant,
                                                           SIPA LIQUIDATION
                 v.
  BERNARD L. MADOFF INVESTMENT                             (Substantively Consolidated)
  SECURITIES LLC,
                           Defendant.

  In re:
  BERNARD L. MADOFF,
                           Debtor.

  IRVING H. PICARD, Trustee for the Substantively         Adv. Pro. No. 10-04377 (SMB)
  Consolidated SIPA Liquidation of Bernard L.
  Madoff Investment Securities LLC and for the
  Estate of Bernard L. Madoff,

                           Plaintiff,
                                                                 BC 19,0085
                      v.
  CAROL NELSON, individually and as joint tenant;
  and STANLEY NELSON, individually and as joint
  tenant,
                           Defendants.


                                            JUDGMENT

       WHEREAS, Irving H. Picard (the “Trustee”) is the trustee for the liquidation of the

business of Bernard L. Madoff Investment Securities LLC (“BLMIS”) under the Securities

Investor Protection Act (“SIPA”), 15 U.S.C. §§ 78aaa–lll, substantively consolidated with the

liquidation under chapter 7 of the Bankruptcy Code, 11 U.S.C. §§ 101–1532, of the estate of

Bernard L. Madoff (“Madoff”), currently pending in United States Bankruptcy Court for the

Southern District of New York (the “Bankruptcy Court”) as Adv. Pro. No. 08-01789 (SMB);
10-04377-smb         Doc 203   Filed 12/09/19 Entered 12/09/19 14:55:14         Main Document
                                           Pg 2 of 3



       WHEREAS, the Trustee is duly qualified to serve and act on behalf of the consolidated

estate of BLMIS and Madoff;

       WHEREAS, on or about November 30, 2010, the Trustee commenced the above-

captioned adversary proceeding (the “Adversary Proceeding”) in the Bankruptcy Court, alleging,

inter alia, that Carol Nelson and Stanley Nelson (“Defendants”) received avoidable transfers in

an amount aggregating Two Million Six Hundred Ten Thousand United States Dollars

($2,610,000.00) (the “Avoidable Transfers”) in connection with BLMIS Account No. 1ZA284;

       WHEREAS, on May 8 and 9, 2019, a consolidated trial of this Adversary Proceeding

and Picard v. Carol Nelson, Adv. Pro. No. 10-04658 (SMB) (Bankr. S.D.N.Y.) was conducted

before the Court;

       WHEREAS, on November 21, 2019, the Court issued the Post-Trial Findings of Fact

and Conclusions of Law (the “Decision”).

       NOW, THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED THAT:

       1.     Pursuant to the Decision, the Avoidable Transfers are avoided under section 548

of the Bankruptcy Code and recoverable under section 550 of the Bankruptcy Code.

       2.     Judgment is hereby entered in favor of the Trustee to recover from Defendants,

jointly and severally, the total amount of $4,740,929.02 (the “Judgment Amount”), representing

the sum of:

                a.     the Avoidable Transfers                                    $2,610,000.00

                b.     pre-judgment interest on the Avoidable Transfers at
                       the rate of 9% per annum, or $643.10 daily, pursuant
                       to N.Y. C.P.L.R. § 5004, from Nov. 30, 2010
                       through Dec. 5, 2019                                       $2,116,449.00

                c.     the Trustee’s costs, as indicated in the attached Bill
                       of Costs (Exhibit 1)                                          $14,480.02



                                                  2
10-04377-smb     Doc 203     Filed 12/09/19 Entered 12/09/19 14:55:14            Main Document
                                         Pg 3 of 3



       3.     The Clerk of Court shall enter this Judgment in favor of the Trustee for the

Judgment Amount.

       4.     This Court shall retain jurisdiction over the parties to this Adversary Proceeding

for the purpose of, among other things, enforcing this Judgment.



Dated: New York, New York
       December 6th, 2019
                                          /s/ STUART M. BERNSTEIN
                                     HONORABLE STUART M. BERNSTEIN
                                     UNITED STATES BANKRUPTCY JUDGE




                                               3
